Citation Nr: 1700084	
Decision Date: 01/03/17    Archive Date: 01/13/17

DOCKET NO.  10-34 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a left leg disability (claimed as a hip disability), to include as secondary to a low back disability.

3.  Entitlement to service connection for a left knee disability, to include as secondary to a low back disability.

4.  Entitlement to service connection for left foot drop, to include as secondary to a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from August 1969 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied, in pertinent part, the Veteran's claims of service connection for a low back disability (which was characterized as back condition (thoracic & lumbar)), and for a left leg disability (claimed as a hip disability) (which was characterized as left leg condition (also claimed as left hip pain)), a left knee disability, and for left foot drop, each including as secondary to a low back disability.  The Veteran disagreed with this decision later in June 2009.  He perfected a timely appeal in August 2010.  A videoconference Board hearing was held at the RO in December 2012 before the undersigned Acting Veterans Law Judge and a copy of the hearing transcript has been added to the record.  Having reviewed the record evidence, the Board finds that the issues on appeal should be characterized as stated on the title page.

In April 2013 and in December 2015, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for left hip arthritis and left knee arthritis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving doubt in the Veteran's favor, his current low back disorder, diagnosed as degenerative arthritis of the lumbar spine and degenerative back with disc rupture, is related to service.

2.  The Veteran's left lower extremity radiculopathy and/or sciatica is caused by his low back disability.

3.  The Veteran's left foot drop is caused by his low back disability.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a low back disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria for entitlement to service connection for a left lower extremity disorder, diagnosed as radiculopathy and/or sciatica, have been met.  38 U.S.C.A. 
§§ 1110 (West 2014); 38 C.F.R. § 3.310 (2015).

3.  The criteria for entitlement to service connection for left foot drop have been met. 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.310 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.   Duties to Notify and Assist

To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with adjudication of his claims for service connection for a low back disorder, left leg radiculopathy/sciatica, and left foot drop.  Given the favorable nature of the Board's decision herein, any error in notice or assistance is harmless

II. Service Connection for a Low Back Disorder

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2015).  Establishing entitlement to service connection for a disability on a direct basis generally requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

After reviewing the evidence of record, the Board finds that the criteria for entitlement to service connection for a low back disorder have been met.  As an initial matter, the evidence establishes a current disability during the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement of a "current disability" is satisfied if a disorder is diagnosed at the time a claim is filed or at any time during the pendency of the appeal).  Specifically, the disorder has been variously diagnosed as degenerative arthritis of the lumbar spine and degenerative back with disc rupture.  See March 2016 VA addendum opinion.

Turning to the next element, that of in-service incurrence or aggravation of a disease or injury, the record establishes that the Veteran was treated for a back injury in service.  See September 1969 service treatment report (diagnosing a lumbosacral strain).  

Having determined that the Veteran has a current low back disorder and that he injured his back in service, the Board now turns to the remaining element of service-connection, that of a nexus between the present disability and the in-service event.  The claims file contains conflicting medical opinions addressing the likelihood of a causal connection between the Veteran's service and his current low back diagnoses.  In this regard, VA examiners opined unfavorably on several occasions, and a private physician opined favorably on several occasions, including in August 2008, February 2010, and April 2012.

Although none of the rationales are as comprehensive as the Board would like, each contain succinct rationales for their opinions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The Board notes that the VA examiners emphasized the absence of documented back complaints within a year after discharge from service, while the private physician found the Veteran's complaints of continuing back pain since service to be dispositive.  

In this case, the Board finds that Veteran's complaints of continuing back pain since service to be competent and credible, as it is consistent with other evidence of record.  See e.g., August 2008 private treatment record (giving a history of first injuring the back in service, with numerous re-injuries post service).  Hence, the Board finds no adequate basis to reject the evidence and private medical opinion of record that are favorable to the Veteran, based on a lack of credibility or probative value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  At the very least, the private nexus opinions are sufficient to place the evidence in equipoise here.  Accordingly, the Board finds that the third element of a nexus to service has sufficiently been demonstrated by the evidence in this case.

Given the diagnoses rendered during the appeal period and the favorable nexus opinion of record, the Board resolves doubt in the Veteran's favor and finds that the evidence supports the establishment of service connection.  As such, the Veteran's service-connection claim for a low back disorder is granted.

III.  Service Connection for Left Lower Extremity Radiculopathy/Sciatica and Left Foot Drop

The regulations also provide that service connection is warranted for a disorder that is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  Any additional impairment of earning capacity resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary disorder, the secondary disorder shall be considered a part of the original disability. Id.

The Board notes that 38 C.F.R. § 3.310 was amended, effective October 10, 2006.  Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), any increase in severity of a non-service-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service-connected. In reaching this determination as to aggravation of a non-service-connected disorder, consideration is required as to what the competent evidence establishes as the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by service-connected disability), in comparison to the medical evidence establishing the current level of severity of the non-service-connected disease or injury.  These findings as to baseline and current levels of severity are to be based upon application of the corresponding criteria under the Schedule for Rating Disabilities (38 C.F.R. part 4) for evaluating that particular non-service-connected disorder.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006). Because the Veteran's claims for service connection were filed in 2008, the amended regulation applies.

As an initial matter, the evidence establishes that the Veteran has been diagnosed with left lower extremity radiculopathy and/or sciatica, as well as left foot drop, during the appeal period.  See, e.g., May 2016 VA addendum opinion.  

Having found that the Veteran is entitled to service connection for a low back disorder, the Board will now discuss whether there is a link between the service-connected back disorder and his current disabilities.   Turning to the May 2016 VA addendum opinion, the examiner determined that "[l]eft lower extremity disability (radiculopathy/left foot drop) is a direct result of veteran's lower back condition as conditions of the lumbar spine can irritate the sciatic nerve.  Thus, it is at least as likely as not that veteran's diagnosed left lower extremity disability (radiculopathy/left foot drop) was caused by veteran's lower back condition."  

Given this favorable nexus evidence of record, the Board finds that the evidence is at least in equipoise to support the establishment of service connection for left lower extremity radiculopathy/sciatica and left foot drop on a secondary basis.


ORDER

Service connection for a low back disorder is granted.

Service connection for a left lower extremity disorder, diagnosed as radiculopathy and/or sciatica, is granted.

Service connection for left foot drop is granted.


REMAND

Because the Veteran has separate diagnoses of arthritis of the left hip and left knee, the Board must also consider whether service connection is warranted for these, as well.  The Board recognizes that the March 2016 VA addendum opinion states that the "[V]eteran's left lower extremity disability (radiculopathy) does not
cause or aggravate left hip/knee[] arthritis. These conditions are due to wear and tear/normal aging."  However, given the fact that the Veteran is now service-connected for a low back disability, left lower extremity radiculopathy/sciatica, and left foot drop, a new comprehensive opinion should be obtained to ascertain whether any of these service-connected conditions may have caused or aggravated the Veteran's left hip and left knee arthritis.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain an addendum opinion regarding the nature and etiology of the Veteran's diagnosed left hip and left knee arthritis.  The need for another examination(s) is left to the discretion of the medical professional offering the addendum opinion(s).  The relevant records in the Veteran's electronic claims file (in Virtual VA and the Veterans Benefits Management System) and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the report that the claims file was reviewed.

(a) The examiner is to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left hip and left knee arthritis are caused by his service-connected disabilities, to include his low back disorder, left lower extremity radiculopathy/sciatica, and left foot drop, and

(b) The examiner is to provide an opinion as to whether it is at least as likely as not (probability of at least 50 percent) that the Veteran s cervical spine disability is aggravated (i.e., permanently worsened beyond normal progression) by his service-connected disabilities, to include his low back disorder, left lower extremity radiculopathy/sciatica, and left foot drop.

2.  Following the completion of the foregoing, the RO/AMC should readjudicate the Veteran's remaining appeal for entitlement to service connection for left hip arthritis and left knee arthritis.  If a claim is denied, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. GIELOW
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


